
	

113 S30 IS: Congressional Pay Freeze Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 30
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Ms. Ayotte introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prevent the 2013 pay adjustment for persons holding
		  senior positions in the Federal Government from being made and to prevent pay
		  adjustments for Members of Congress in any year there is a budget
		  deficit.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Freeze Act of
			 2013.
		2.Elimination of
			 2013 pay adjustment
			(a)In
			 generalSection 147(b) of the Continuing Appropriations Act, 2011
			 (5 U.S.C. 5303 note) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)(A)Notwithstanding any
				other provision of law, except as provided in subsection (e), for an individual
				described in subparagraph (B) no statutory pay adjustment which (but for this
				subsection) would otherwise take effect during the period beginning on the date
				specified in section 106(3) of the Continuing Appropriations Resolution, 2013
				(Public Law 112–175; 126 Stat. 1315), and ending on December 31, 2013, shall be
				made.
							(B)An individual described in this
				subparagraph is—
								(i)an employee—
									(I)in a Senior Executive Service
				position (as defined in section 3132(a) of title 5, United States Code);
				or
									(II)in a position on an Executive
				Schedule described in section 5312, 5313, 5314, 5315, or 5316 of title 5,
				United States Code (including a position placed on level IV or V of the
				Executive Schedule under section 5317 of title 5, United States Code);
				and
									(ii)an individual serving as Vice
				President or a Member of
				Congress.
								.
				(b)Conforming
			 amendment to delayed adjustmentSection 114(b) of the Continuing
			 Appropriations Resolution, 2013 (Public Law 112–175; 126 Stat. 1316) is
			 amended—
				(1)by inserting
			 and except as provided in paragraph (2) of section 147(b) of the
			 Continuing Appropriations Act, 2011 (5 U.S.C. 5303 note) (as amended by the
			 Congressional Pay Freeze Act of
			 2013), after Notwithstanding any other provision
			 of law,; and
				(2)by striking
			 section 147(b)(2) and inserting section
			 147(b).
				3.No cost-of-living
			 adjustments for Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost-of-living
			 adjustments for Members of Congress) for any fiscal year in which the
			 Congressional Budget Office determines there is a Federal budget
			 deficit.
		
